                             United States District Court
                           Western District of North Carolina
                                  Charlotte Division

      Christopher Allan Roddey,        )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              3:18-cv-00174-KDB
                                       )
                 vs.                   )
                                       )
         Nancy A. Berryhill,           )
                                       )
             Defendant,                )


 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 6, 2019 Order.

                                               November 6, 2019
